‘;_-’394




               OFFICE   OF THE ATTORNEY     GENERAL      OF   TEXAS
                                   AUSTIN

G-G.-
a--au



                                              -...-.$A
         Eonoreble Ton:L. Hartley                                      %@..s
         Criml.nalDlatriot Attorney
         Edinburgi Tsxa6
         Dear air;




                  Your recent x-0
                 upon the queotf
         paartanent
         r0aoiTOtL
                     Et3QUotS froa yc




                                             awl6tlp)
                                                    of 1940 m-
                                            on or lass tllan
                                            filbial Qonsa6 or
                                             populatlionin emeBB

                               unty hes newer a0nt4tineaend
                               tein a city having a gegulatTon

                         go County'hacrin the past levied sod
              rviL1lo the future levy the croastitutioiaal
                                                         Umit
              of S!S#on the $lfM.SO valuation for general
              aountg pUrpQ8esr mwever, lo# of this annual
              leq~rhas been allmated to the lre%M.caitigOf
              outat?ldliagirtdeatadneasin gursuanes Q$ a r(*r
              funding dearsa entered by the U. IB.Dirt&at
              ~0~33 for the aotathera.mretdcPtof %mfh6, tha



                                                                 \
        ~--w4lcArlOH
               IS
                TO.ICOI(srR"W
                         AsADWUTYTNTAL
                                   OrlnlON
                                       "NL".
                                           ACC~OYSD
                                                rnI
                                                 1111
                                                    ATTO"N8V
                                                         Ol"l"AL
                                                             011
                                                              Fl"ST
                                                                 *U,CIAM
Honbrable Tom 1. Hartley, Page E


    remelnfn6 lS# of the levy does not pro&me
    euffiolectrcvcnue to defray the ordinary
    5ovnm1zett~lexpenses of the county.
         %Y the prOViEiO~k3 Or Chapter 16 of tha
    Aotliof the 35th Legleisture,ae e~r,endedby
    Chc+ter 3 of s&id Aots and as further amad-
    ed and ocrtlnued in ioroe by the provisions
    of Chapter 138 OS the Aots of the 87th tieis-
    &ture, in oountios bating a populatlon or
    100,000 or more and also containinga alty
    0r 70jOC0 or more, the %strlet Judgea of
    such countieswere made membsre at a Juve-
    nile Board aud their srjlarieexere inoreeaed
    by the BUR of $l,SOO.OOper year, myable out
    of the @men11 funds of eu4h Bountyupoa order
    or the c~ami~i~~~erd a0wt.    Howanor,In
    ts0 aodirioati00 0r the hvi60a ci7il Btat-
    utse of lOi% the rs&renent that a uounty
    contain a city havine a population 0r 70,OcO
    or aore beram such Jut~ilo   Btmd would be
    onated end the ~lwy    or 6ueh Distritit
    Judgee would be fnareaae4,wan omitted firm
    Artiale 5133.
         *In rlew~cr there Aettraed     the4aobi-
      tication or the %rioed Civil Statutes
      of IPer;an4 Getion 8 ol:the repealing
      olauae OS the final title of the I.088
      Bcvieed Civil Statuter, are the Di8trlot
      Judges o r F lda lgCo
                          c unty   lntitlad to
      @,500.00 additioanlm~.~u+kl     &my   iOr
      their aertiees ~8 member8 oi the County
      3urenlla Boer47
         We are familiar Pith your ~pi.ato~~
      p$umbsrO-N32 sddrem84 to the Eononble
      Mom A, Craven, county Auditor of kW&.Qan
      county with rersrems to the statue or
      tdc&snnanCounty and with your ruling in
      said opinion that the Cfmmisaionere*Court
      hae DE legal baaia foT exeroieing a dls-
      cretion in determlnin!whether or uot to
      order the payment of the additional amount
      specified in the statute. Eowwer, taking
      inix ocnaidsratinnthe additioml feQt
      that the 15# Of the levy ab0Pe ref0rre4 to
soaorable To% L. Hartley, page 3


       does not produce surrlaient revenue to
       defray the ordinary gwernnental sx~hses
       of the county, would this in any rnaxmer
       affeot the ri&ht of the %mtnissloners~
       C0U.dto exercise their dislcretion iA
       ordering geyLmentout of the general r3dt3
       or the county?"
             In view of our opinion No. O-2.932,your first quea-
tlon an quoted abwe ia respeottullyanswered In the efflrma-
tlve. V&at was said in that opinion is equallyap;llcable to
the question    hare aonsidorsd.
           With rererennceto your second question you are ad-
rlsed that It is our opinion that the Oomlssionara~ Court or
Hidalgo Oounty has IX legal basis for exerelslng its dlsore-
tlon in determiningwhether or not to order the payment of
the eddltional amount specified in Article 5139, Vermn*a
Annotated Civil Statutes, regardless    or the fact that the
IZi#of the&wy referred to in your letter does not pxoduoe
aufiloient'~revenue   to defray the ordlnarg gee6mmsntal    BX-
ppS0  Of  the COUUty.    A8 above stated in vitm  of  our opinion
No. O-2932 and the euthorltio$olted therein, ne think that
this opinion speaif'loally   answer8 both or the questions sub-
mitted In your inquiry as above indicated. Se are enclosing
a copy Or this opinion for your inr0rpaatlOn.
          Trusting that the foregolugfully answers your
inquiry, we am
                                      very truly   your8
                                ATTOXVZY
                                       f3lQXEIvi.z
                                                Q TEXAS

                                      (Q&&?e&
                                 BY
   ATTORNEY GENERAL                         Nrdell ~llllama
                                                   Aeei6tant